Case 1:18-cv-00317-JB-N Document 304 Filed 03/19/21 Page 1 of 4                    PageID #: 3943




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 WILLIAM HEATH HORNADY, et al.,                  *
                                                 *
        Plaintiffs,                              *
                                                 *
 v.                                              *                       Case No. 1:18-cv-00317
                                                 *
 OUTOKUMPU STAINLESS USA,                        *
                                                 *
        Defendant.                               *


                        NON-PARTY ADP, INC.’S STATUS REPORT


        This status report is filed by non-party ADP, Inc., by and through its undersigned

 counsel. Plaintiffs’ counsel has reviewed this report and joins in the factual statements about

 the status of ADP’s production of information.

        On March 12, 2021, ADP’s counsel informed the Court that ADP anticipated being able to

 produce additional information to the parties within one week. As described below, ADP has been

 able to do so.

        Starting immediately after the hearing on March 12, 2021, ADP made its counsel and

 employees available in person, and subsequently by phone on a daily basis, to Plaintiffs’ counsel

 to identify and explain (without divulging its own confidential or proprietary information, or that

 of Defendant’s employees who are not Plaintiffs) the information that ADP has and does not have.

 ADP’s counsel and employees worked diligently all week to compile (from the vast amount of

 data that ADP has for all of Defendant’s employees) the information about the Plaintiffs that the

 parties have requested, and to provide that subset of information in formats and arrangements that

 maximize ease of use by the parties.
Case 1:18-cv-00317-JB-N Document 304 Filed 03/19/21 Page 2 of 4                        PageID #: 3944




            For the period since July 1, 2017 (and in some instances, January 1, 2018, as explained

 below), ADP only has some of the information that would otherwise be responsive to the subpoena

 previously served on ADP. ADP does not maintain other information described in the subpoena,

 nor does ADP have any responsive information for the period before July 1, 2017. Since the

 hearing on March 12, 2021, ADP’s counsel and personnel have communicated and coordinated

 with Plaintiffs’ counsel about the responsive information that ADP has, as well as information that

 was not sought in the subpoena but which might otherwise reflect time and pay data needed by the

 parties.

            1.     For the period from 2018 to 2021, ADP has segregated the pay data it maintains for

 the Plaintiffs from the same data it ordinarily maintains in undifferentiated data sets for the non-

 Plaintiff employees of Defendant. ADP provided Plaintiffs’ counsel with a complete sample of

 all available pay data fields,1 and using that sample, Plaintiffs’ counsel identified those data fields

 which, according to him, (a) correspond to fields of data that Defendant had produced, and that

 Plaintiffs previously used in damages calculations, or (b) may contain information that directly or

 indirectly reflects information that Plaintiffs sought in their various motions to compel. A

 consolidated Excel-compatible spreadsheet with that information (formatted and arranged as

 requested by Plaintiffs’ counsel) will be provided by ADP to the parties today.

            2.     ADP will also produce time data records for the same Plaintiffs in Excel-compatible

 format today. This data is for the time period from July 2017 through December 2020. The data

 from the first quarter of 2021 will become available in April 2021.




            1
         The same sort of list of available data fields had been previously provided by ADP to
 Defendant’s counsel.
                                                    2
Case 1:18-cv-00317-JB-N Document 304 Filed 03/19/21 Page 3 of 4                        PageID #: 3945




        3.      In addition to this payroll and timekeeping data, ADP is also producing samples of

 one additional type of report, called an “Edit and Audit” report. Generally, these reports reflect

 changes and/or edits to the original timecards.2 ADP maintains three years of these monthly

 reports, and ADP estimates that it would take approximately 40 hours of work to generate and

 finalize all 36 reports in order to produce them. Because the parties presently do not know whether

 these reports will be helpful or not, ADP is producing the monthly reports for July 2017 and

 February 2021 (the first and last ones currently available), per Plaintiffs’ counsel’s request, so that

 the parties can advise as to whether they want the additional 34 reports. If they do, ADP estimates

 that the reports will take approximately four-to-five business days to prepare and produce.

        ADP will file another status report once the parties advise whether they need the additional

 Edit and Audit reports. Because ADP’s work is presently ongoing and it might be asked to produce

 additional reports, ADP respectfully requests that it be allowed to file its application for fees and

 costs on or before April 2, 2021.

                                                Respectfully submitted,

                                                /s/ Matthew R. Jackson
                                                MATTHEW R. JACKSON (JACKM7882)
                                                GARRETT ZOGHBY (ZOGHG7748)
                                                Attorneys for ADP, Inc.

 OF COUNSEL:
 ADAMS AND REESE LLP
 11 N. Water Street, Suite 23200
 Mobile, Alabama 36602
 (251) 433-3234 Main
 (251) 438-7733 Fax
 matt.jackson@arlaw.com
 garrett.zoghby@arlaw.com



        2
           Like the timekeeping data referenced above, this “Edit and Audit” data is also for the time
 period from July 2017 through December 2020, with the first quarter of 2021 also being available
 in April.
                                                   3
Case 1:18-cv-00317-JB-N Document 304 Filed 03/19/21 Page 4 of 4                   PageID #: 3946




                                CERTIFICATE OF SERVICE

        I hereby certify that, on March 19th, 2021, I served a copy of the foregoing pleading upon
 all counsel of record by electronically filing same with the Clerk of Court using the CM/ECF
 System.

                                             /s/ Matthew R. Jackson
                                             OF COUNSEL




                                                4
